Citation Nr: 1204536	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from February 1973 to May 1975.  His awards and decorations included the Combat Action Ribbon for service in Vietnam.  He died in August 1998.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant provided to testimony at a September 2001 hearing before the undersigned Veteran's Law Judge.  The transcript is of record.

This case was the subject of a Board remand dated in January 2002 and a Board decision dated in May 2007.  The appellant appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court vacated the May 2007 Board decision and remanded the matter for readjudication consistent with the Court's decision.  

The Board remanded this issue to the RO in September 2009 for a VA medical opinion.  After obtaining a VA medical opinion, the RO continued the denial of the claim (as reflected in the May 2011 supplemental statement of the case (SSOC)) and returned this issue to the Board for further appellate consideration.


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary in order to comply with the September 2009 Board remand.  

This issue has been the subject of multiple VA medical opinions.  In a Memorandum Decision dated in January 2009, the Court requested that a complete and better supported medical opinion be obtained for the purpose of adjudication of the appellant's claim.  The September 2009 Board remand specifically requested that the reviewing physician should provide an opinion on whether it is at least as likely as not that a disability of service origin was either the principal or contributory cause of death.  The reviewing physician did not address this issue in the December 2009 opinion.  He determined that the probable cause of the Veteran's death was ventricular arrhythmia because it is a common cause of sudden cardiac death.  The reviewing physician determined that atherosclerotic heart disease was an unlikely cause of sudden cardiac death, because there was no significant blockage of the blood vessels of the heart per autopsy.  He indicated that the reason for the arrhythmia is unknown based on autopsy findings and a review of the record.  The reviewing physician did not discuss whether a disability in service (specifically, the atrial arrhythmias documented in service) was either the principal or contributing cause of death.  Furthermore, if the reviewing physician determined that the presumed atrial arrhythmias documented in service cannot be connected to the Veteran's death or that establishment of such a connection would involve pure speculation and/or it is unknowable, such conclusion must be supported with sufficient rationale and explanation.  The Court specifically noted that if a doctor concludes that a nexus would be speculative or unknowable, he or she must still explain what facts, research and reasoning led to that conclusion.  The statement that the reason for the arrhythmia is unknown based on the autopsy report and a review of the record is not specific enough to assist the Board in its determination.  Thus, the Board finds that another VA medical opinion is necessary.

The Board notes the death certificate lists arteriosclerotic cardiovascular disease as the cause of death, however the record also contains several medical opinions that determined the cause of death was not arteriosclerotic cardiovascular disease.  During the pendency of this appeal the regulation regarding presumptive service connection for certain diseases for those Veterans who are presumed to have been exposed to herbicides based on their service in Vietnam was amended to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  See 75 Fed. Reg. 53202-216 (Aug. 31, 2010).  Therefore, if the reviewing physician determines that arteriosclerotic cardiovascular disease is not the cause of death, a clear supporting rationale based on the evidence of record and medical principles is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion by a cardiologist for the purpose of determining whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin was either the principal or contributory cause of death.  

After reviewing the evidence of record, the reviewing physician should provide an opinion as to whether the cause of death was more likely arteriosclerotic heart disease as reported in the Veteran's August 1998 death certificate, cardiac arrhythmia from enlarged heart with mild mitral valve stenosis as indicated in the August 1998 coroner's report, ventricle arrhythmia as determined by prior VA physicians or some combination of the above and/or other factors entirely.  

The reviewing physician must provide a rationale or explanation based on the evidence of record and medical principles as to the cause of death.  The reviewing physician is asked to discuss the medical opinion in the death certificate and the autopsy report as part of his or her opinion.

If the reviewing physician determines that the presumed arterial arrhythmias documented in service cannot be connected to the Veteran's death, or that establishment of such a connection would involve pure speculation or remote possibility, he or she should provide a detailed rationale for such opinion, to include what additional information, if any, would assist in the provision of such opinion, or whether such an opinion is beyond medical expertise.  The reviewing physician must explain what facts, research and reasoning led to such conclusion.  

The reviewing physician should be advised that for a disability of service origin to be considered the primary cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related thereto.

The reviewing physician should be further advised that in determining whether a disability of service origin contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that is aided or lent assistance to the production of death.  

2. Upon completion of the foregoing, readjudicate the appellant's claim for service connection for the cause of the Veteran's death based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the appellant and her attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


